DETAILED ACTION
	The following corrected notice of allowance contains a required examiner’s amendment and should replace the previous notice of allowance mailed on 02/04/2022.
Response to Amendment
	Applicant’s response after final action has been entered. The amendments to claims 1 and 15 overcome the previous rejections by incorporating limitations of dependent claims 2 and 16 which were previously indicated as allowable subject matter in the previous office action mailed on 11/17/2021. Therefore, the claims are in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Meagher on 02/09/2022.
The application has been amended as follows: 
Amend claim 4: “The specimen retrieval device according to claim wherein” is changed to “The specimen retrieval device according to claim 1 wherein”.
Amend claim 6: “The specimen retrieval device according to claim wherein” is changed to “The specimen retrieval device according to claim 1 wherein”.
Amend claim 17: “The specimen retrieval device according to claim wherein” is changed to “The specimen retrieval device according to claim 15 wherein”.
Amend claim 18: “The specimen retrieval device according to claim wherein” is changed to “The specimen retrieval device according to claim 15 wherein”.
Amend claim 19: “The specimen retrieval device according to claim wherein” is changed to “The specimen retrieval device according to claim 15 wherein”.
REASONS FOR ALLOWANCE
Claims 1, 3-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 15, and 21, the prior art of record fails to teach a tissue specimen retrieval device wherein “the first end of the bag brim is fixed to the first shaft about a fixed pivot” (Claims 1 and 15) or “the second end of the bag brim is fixed to the second shaft about a dynamic pivot” (Claim 21). In the closest prior art, Pfeffer et al. (US 5,735,289), there is no connection between the first end of the bag brim and the first shaft (Or second end of the bag brim and the second shaft) that could reasonably be interpreted as a “pivot” in light of the specification and in light of the mechanical definition understood by one of ordinary skill in the art. A pivot requires the structure of at least some point, pin, or shaft around which a mechanism turns or rotates, which Pfeffer does not disclose nor would there be motivation to modify the prior art reference to have the claimed features. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771